 GREENSBORO NEWS & RECORDGreensboro News&Record,Inc.andGreensboroPrinting and Graphic Communications Union,Local 319, Graphic Communications Interna-tionalUnion,AFL-CIO, CLC. Cases 11-CA-12135, 11-CA-12193, and 11-CA-12263July 29, 1988DECISION AND ORDERBy MEMBERS JOHANSEN, BABSON, ANDCRACRAFTOn September 30, 1987, Administrative LawJudge Howard I. Grossman issued the attached de-cision.The Respondent filed exceptions and a sup-porting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings,' andconclusions2and to adopt the recommendedOrder.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, GreensboroNews & Record, Inc., Greensboro, North Carolina,itsofficers,agents, successors, and assigns, shalltake the action set forth in the Order.iThe Respondent has excepted to some of the judge's credibility find-ingsThe Board's established policy is not to overrule an administrativelaw judge'scredibility resolutionsunless theclear preponderance of allthe relevant evidence convinces us that they are incorrect Standard DryWall Products,91NLRB 544 (1950), enfd 188 F2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findings2The judge erroneously stated that employee James Roberts was rein-stated in October 1985 rather than in October 1984 In adopting thejudge's conclusion that the Respondent unlawfully warned Roberts, wedo not rely on statements in the employee handbook as evidence of unionanimusFurther, we find that the Respondent and the Union had not bargainedto impasse on the subject of overtime assignment prior to the Respond-ent's unlawful unilateral assumption of control of the overtime boardAnn B. Wall, Esq,for the General Counsel.Ronald A. Lindsay, Esq. (Seyforth, Shaw, Fairweather &Geraldson),of Washington, D.C., for the Respondent.DECISIONSTATEMENT OF THE CASEHOWARD I. GROSSMAN, Administrative Law Judge.The original charge in Case 11-CA-12135 was filed on17 September 19861 by Greensboro Printing and Graph-IAll dates are in 1986 unless otherwise specified219isCommunications Union, Local No. 319, Graphic Com-municationsInternationalUnion, AFL-CIO, CLC (theUnion), and an amended charge on 23 October. TheUnion also filed the original charge in Case 11-CA-12193 on 20 November, an amended charge on 2 Decem-ber, and a second amended charge on 2 January 1987.Further, the Union filed the original charge in Case 11-CA-12263 on 2 February 1987 and an amended chargeon 6 March 1987.After prior issuance of two complaints, a consolidatedcomplaint issued on 6 March 1987 It alleges thatGreensboro News & Record, Inc. (Respondent or theCompany) violated Section 8(a)(3) and (4) of the Nation-alLabor Relations Act (the Act) by issuing warnings toemployee James L. Roberts on three occasions becauseof his 'union activities and because he cooperated withthe National Labor Relations Board in the investigationof a prior case, testified before the Board in the case,filed charges with the Board, and cooperated in the in-vestigation of other casesFurther, the consolidated complaint alleges that Re-spondent violated Section 8(a)(5) of the Act by engagingin various unilateral actions, to wit(1) assumingcontrolof the overtime board; (2) altering the method of oper-ation of the overtime board by (a) refusing to allow sub-stitutes towork, (b) giving pressassistantspriority, (c)changing the journeyman to pressassistantovertimeratio, and (d) changing the overtime reporting require-ments for foremen, (3) altering its break policy by firstrestricting breaks to two specified areas, and then to onearea; (4) altering its cleanup policy; and (5) altering itsvacation board and vacation policy.Finally, the consolidated complaint alleges that the Re-spondent unlawfully refused to provide the Union withinformation regarding the number of employees whowould have had to work double shifts in order to fill theunfilled shifts in May, June, and July 1986.A hearing was held before me on thismatter inGreensboro, North Carolina, on 7 and 8 April 1987. Onthe entire record,includingbriefs filed by the GeneralCounsel and the Respondent and on my observation ofthe demeanor of the witnesses, I make the followingFINDINGS OF FACT1.JURISDICTIONThe pleadings establish that Respondent is a NorthCarolina corporation with a facility located at Greens-boro, North Carolina,where it subscribes to an interstatenews service,publishes nationally syndicated features,advertises nationally sold products and, during the 12-month period preceding issuance of the complaint, re-ceived at its Greensboro,North Carolina facility goodsand raw materials valued in excess of$50,000 directlyfrom points located outside the State of North Carolina.The pleadings further establish that Respondent is an em-ployer engaged in commerce within the meaning of Sec-tion 2(6) and(7) of the Act.290 NLRB No. 32 220DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD11.THE LABOR ORGANIZATIONINVOLVEDThe pleadings further establish that the Union is alabororganization within the meaning of Section 2(5) ofthe Act.iII.THE ALLEGED DISCRIMINATORY WARNINGS ANDUNILATERAL CHANGES IN BREAK POLICYA. The Prior ProceedingIn a former proceeding,2 the Board found that Re-spondent violated Section 8(a)(I) of the Act by threaten-ing reprisals against employees for associating with per-sons engaged in union activities, by issuing a warning toan employee for engaging in such activities, and by un-lawful interrogation of employees.3The Board also found that the Respondent discnmina-torily discharged employee James Roberts because of ac-tivitieson behalf of the Union, thus violating Section8(a)(3) and (1) of the Act. The Board concluded that theRespondent's asserted reason for discharging Roberts,sabotage,was pretextual, and that the reason was his"substantial and continuous union activity at the Re-spondent'splant,which include enforcing the terms ofthe pressmen's collective-bargaining contract and workrules, organizing in other departments, and filing unfairlabor practice charges and testifying before the Board "4The board's remedial Order, inter alia, required that theRespondentreinstateRoberts.B. The Current AllegationsThe facts underlying the allegations of discriminatorywarnings issued to Roberts are linked to the evidenceconcerning the alleged unilateral changes in the Compa-ny's break policiesAccordingly, these matters will beconsidered togetherC. Roberts' Renewed Union ActivitiesRoberts was reinstated in October 19855 and, as presi-dent of the Union, resumed his union activities. A fewmonths after reinstatement,while filing a grievance,Roberts informed Production Director Merrell B. Staf-ford that he intended to continue his efforts to organizethe newspaper.Roberts concentrated on Respondent's approximately200-250 mailroom employees 6 These employees wererepresented by another union, but only 20 were unionmembers according to Roberts, and there was no collec-tive-bargaining agreement.During the year precedingthe hearing in this matter, Roberts talked to 20-30 mail-room employees, principally during lunchbreaks.He2Greensboro Newt Co,272 NLRB 135 (1984) Although the name ofRespondent is not exactly the same as the name in the former proceeding,the fact that the same Employer is involved is established by the parties'situplation that the discnmmatee in the prior case, James Roberts, wasreinstated by Respondent here in compliance with the Board's priorOrder (Jt Exh 33), and by the testimony of witnesses for the GeneralCounsel (Roberts) and the Respondent (Richard Hendricks)a Ibid4 Id , 272 NLRB at 143s JtExh 33Roberts estimated 200 mailroom employees, although Mailroom Su-perintendentDon Lister said there were 250originally teed to get the mailroom employees to join hisunion.However, they expressed a preference for theTeamsters, and Roberts continued to talk with themthereafter.A notice was posted in the mailroom in Octo-ber 1986 regarding a Teamsters meeting Production Di-rector Stafford was aware of the Teamsters' organizingeffort, and discussed the matter with his supervisors. TheTeamsters were organizing at the time of the hearing inthismatter.D Prior Restrictions on Breaks by PressroomEmployeesThe General Counsel adduced evidence that Robertswas warnedagainstgoing into the mailroom and the caf-eteria.Similar evidence was elicited in the former pro-ceeding. Thus, the Respondent posted a notice in 1982"that no one from the pressroom could go into the mail-room or any other department However, when Robertscomplained about it, the notice was taken down."In the instant proceeding, Former Vice President forAdministration Richard Hendricks agreed that the noticehad been "taken down," but also asserted that a concom-itant"agreement" with the Union limited the withdrawalof the restriction to pressroom employees working in thereel room, i.e., other pressroom employees were still re-stricted to the "quiet room." Although theissue is notcrucial in this proceeding, I note the inconsistency inHendricks' contention that a notice assertedly still appli-cable to some pressroom employees was nonetheless re-moved. For this reason, and because Hendricks' testimo-ny is contrary to the Board's finding in the former case,Ido not credit Hendricks on this issue 8E. TheOctober Conversation and Letter to Roberts1.Summary of the evidenceMailroom Superintendent Don Lister testified that henoticed "pressroom employees" coming into the mail-room and its breakroom "on a regular basis" in October1986.He asserted concern that "pressmen" with ink on"their" uniformswere soiling seats in the mailroombreakroom, and thus staining the clothes of mailroomemployees, most of whom did not wear uniforms. Ac-cording to Lister, he complained about this in mid-Octo-'GreensboroNews Co,272 NLRB at 140 The notice,dated 19 January1982, is in evidence in this proceeding and reads as followsTO PRESSROOM EMPLOYEESBecause of the noise in the Press Room, employees working therehave been allowed and recommended to rotate in leaving the PressRoom every 20 or 30 minutes They can spend a few minutes in the"quiet room," or go to the canteenSome Press Room employees have developed a habit of spendingsuch break time in other areas of Company operations, talking to em-ployees in such departments This not only makes it difficult forPress foremen to locate Press employees if they are needed suddenly,but it also distracts the workers of other departments to have PressRoom employees appear at odd times in areas other than their ownIn the future, Pressmen taking a noise break will restrict them-selves to the "quiet room" or the Canteen [R Exh 12]e The administrative law judge in the former proceeding made findingscontrary to Hendricks' testimony, and specifically discredited him at onepoint (272 NLRB 140 fn 19) GREENSBORO NEWS & RECORDber to Production Director Stafford. Stafford asked whowas in the mailroom, and Lister replied that Roberts was,.one of them." Stafford stated that he would have Press-room Supervisor Clayton Patterson speak to Robertsabout the matter.Pressroom Superintendent Dennis Clark testified thatLister came to him in October and asked that Clark's"people" eat their lunch and take breaks in their ownbreakroom because of ink on their uniforms and limitedspace in the mailroom. Clark's testimony about this con-versation does not mention Roberts. According to Clark,he talked to Stafford about the matter, and the latter saidhe would bring it up at a staff meeting.Production Director Stafford's description of his con-versationwith Listeromitsreference to any employeesother than Roberts, or to the regularity of thealleged in-fractionsAccording to Stafford, all that Lister said wasthat Roberts had taken a break in themailroom; the twosupervisors agreed to bring the matter up at a staff meet-ing. Stafford contended that he had no knowledge of em-ployees other than Roberts taking breaks outside thepressroom area.Roberts testified that, on 30 October 1986, PressroomSupervisorClayton Patterson told him that he wasspending too much time in the mailroom. Roberts repliedthat he did not spend any more time there than did otheremployees, and asked whether Patterson was orderinghim not to go into the mailroom. Patterson replied in thenegative.Roberts then got Union Secretary-TreasurerWilliam D. Seward to join the conversation, and askedPatterson to repeat what he had said. Patterson did so.Seward's testimony corroborates Roberts. Patterson didnot testify.Roberts had a conversation the next day, 31 October,with Production Director Stafford Roberts was on thejob in the pressroom about 8:30 a.m He testified thatStafford came up to him and said that he had beenwarned the day before not to go into the mailroom but,nonetheless, he had had lunch there. The production di-rector stated that he was concerned about the possibilityof Roberts getting ink on something. Roberts replied thatStafford had never been concerned about this problembefore. Stafford remarked that Roberts could go to thecafeteriaor the mailroom lunch area if he changedclothes. Roberts objected that he would have to changeclothes twice, and that this had never previously been re-quired. Stafford said that he might have to disciplineRoberts, at which point the union president got UnionChairman Jerry Holsclaw to join the conversation,which resumed in the pressroom breakroomAt Robert's request, Stafford repeated what he hadsaid, and Holsclaw stated that the Company was settingup Roberts for another discharge. According to Roberts,he told Stafford that the latter was simply trying to stopRoberts from talking to other employees about theUnion Roberts asked whether the new policy applied toeverybody or just to him. According to Roberts, theproduction director replied that it applied only to Rob-erts, because he was the only one going "down there."Various statements about lawsuits and threats of lawsuitsfollowed.221Holsclaw corroborated Roberts, regarding his owncomment that the Company was about to discharge Rob-erts, Stafford's threat of discipline, and his statement thatthe policy applied only to Roberts.Stafford testified that he talked with Roberts aboutkeeping out of the mailroom breakroom or the cafeteriawearing a dirty uniform. He denied that he was con-cerned with Roberts' conversations with other employ-ees about the Union.Subsequent to the conversation, Stafford caused aletter to be delivered to RobertssummarizingStafford'sversion of it.9 On directexamination,Stafford was askedthe following question and answered as indicated:Q. Now was this something that you were ad-dressing just to Mr. Roberts or to all pressroom em-ployees or-why don't you explain what you weretrying to do with this letter.A. Well, this particular letter was to Mr. Roberts.Imean there's no doubt about it. It had his name onitand he's the one that did it and it was addressedto him.Later in his testimony Stafford denied that he told Rob-erts during the conversation that the restriction was in-tended to apply only to him2.Factual analysisMailroom SuperintendentLister'stestimonyabout"pressroom employees" coming into his department on a"regular basis," and Pressroom Superintendent Clark'stestimony about Lister's complaints concerning Clark's"people," show that Lister at least professed concernabout more than one pressroom employee I credit histestimony, not contradicted by Stafford, that he told thelatter that Roberts was "one of them."The letter, dated 31 October 1986, reads as followsThis letter is just a reminder regarding our conversation today andPat Patterson, Supervisor, talk with you yesterdayIchose to talk with you today because after Pat talked to you,before lunch yesterday you decided to have lunch in the mailroomIexplained to you the purpose of press breakrooms and why weasked you to use it for lunch, and not the mailroomsPressmen cannot help but get ink and grease on their uniformsduring work and that is why we supply the uniforms When youlunch in another area you leave ink and grease on the chairs andfellow employees get this on their street clothingImentioned to you also, if you changed out of your uniform youwere welcome to have lunch in the mailroomIn my 2 years at the News & Record I have not seen other press-men have lunch in the cafeteria or Mailroom breakroom They mayhave, but I have not seen them or has it been brought to my atten-tionYou saidiam singlingyou out, because of the grievance with theLabor Board This is not the case We do not want the pressmen tostart usingother breakrooms because ofthe reasons givenYour threat of a law suit was not necessary over this matterIwant to emphasize we are not restricting your movements if youchoose to change your cloths [sic) you may have lunch in the Mail-room breakroomIhope you understand our position and the common courtesy toother employees If you need further clarification, please contact me[JtExh 5]Stafford stated that the letter was not "intended to be a warning,"and was not placed in Roberts' personnel file 222DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDI credit Robert's and Holsclaw's consistent testimonythat Stafford threatened discipline of Roberts, and thatHolsclaw said the Company was trying to set up Robertsfor discharge. Further, I credit Roberts' and Holsclaw'saverments that Stafford said the new policy applied onlytoRoberts because he was the only one going "downthere." Because Holsclaw was a current employee of Re-spondent his testimony is unlikely to have been fabricat-ed 10 1 do not credit Stafford's denial that he said this inthe conversation because of the greater probative weightof Roberts' and Holsclaw's testimony. Further, I note thecontradiction in Stafford's assertions about what he saidduring the conversation, contrasted with his testimonythat the letter was addressed to Roberts, not "to allpressroom employees." Stafford's denial in the letter thathe was "singling out" Roberts was simply an attempt togloss over what he actually said.On 10 November 1986, Roberts filed a grievance overthe incident, and requested that the Company withdrawits action," but Stafford refused to do so.F Roberts' Visit to the Mailroom in December andStafford's Second LetterRoberts testified that he went to the mailroom break-room on 11 December to make a purchase from one ofthe vending machines, and paused on the way back. Theevidence is conflicting on where he stopped.Respondent submitted two photographs taken withinthe mailroom showing a door leading to the reelroom.' 2Roberts testified with the assistance of one of these pho-tographs (R. Exh. 23) Immediately to the right of thedoor, approximately 3 feet from the wall abutting thedoor, is a vertical piece of machineryat least as tall asthe door Immediately to the right of this piece of ma-chinery is another device resting on a bar, which in turnappears to be resting on a cylindrical turntable. The barseemsto be about 4 or 5 inches high, and extends almostback to the wall. Roberts testified that he paused "just acouple of feet" to the right of the door, and was watch-ing some employees operate a machine. There was a skidof papers to the left of the door.According toRoberts,MailroomSuperintendentListerwas looking at him "through the window in hisglass on a higher level." Lister came down and said thatRoberts was "bothering" people by watching them workand requested him to leave. Roberts denied that he wasbothering anybody, and asked why Lister said nothing toother employees who came into the mailroom. Lister as-serted that Roberts was the only one who came there,and Roberts denied it. Roberts then returned to thepressroom and spoke to two pressmen,' 3 who told himthat they had been in the mailroom themselves thatmorning,one of them twiceLister agrees that he had a conversation with Roberts,but his testimony is ambiguous on Roberts' location Al-though Lister appears to say that Roberts was initially10 Bohemia.Inc,266 NLRB 761, 764 fn 13 (1983)11 Jt Exh 1012 R Exhs 22 and 23 The reelroom was underneath the pressroomThe mailroom breakroorn was formerly located next to the reel room,but was later moved to the opposite side of the mailroom13 Roy Marsh and Ronnie Meyersnear the door, he contends that Roberts later was "stand-ing away from the wall in the flow of traffic." Listertold Roberts that he was standing "in the middle of thefloor" interfering with employees trying to get to workduring ashift change. The superintendent agreed that hedid not see Roberts talking with anybody. He also assert-ed that the mailroom employees, most of whom arefemale, do not like being watched and had complainedabout obscenities yelled through a "window" by press-room employees.BecauseRoberts testifiedwith the assistance of Re-spondent's photograph, and because of uncertainty inLister's testimony, I credit Roberts' testimony as to hislocation.On the basis of Respondent's Exhibit 23 andRoberts' credited testimony, there is no way in whichRoberts could have been in the "flow of traffic." Thenext day Stafford gave Roberts another letter.14G. Applicabilityof Stafford's First Two LettersRoberts contended that Stafford'sfirst two letters ap-plied only to him despite the reference to "other press-men" in the second letter.The matter was never broughtup at employee meetings by Pressroom SuperintendentClark, and Roberts'fellow employees believed that Rob-ertswas being singled out. "The same thing happenedwhen I was fired before,"Roberts testified."It startedwith them barring me from going to other departmentsand the guys felt like they were doing the same thingagain."Roberts denied that the other pressmen believedthey were affected by the letters.As Roberts put it, ifStafford had wanted"a rule for everybody,he wouldhave posted it."H. The Warning to Roberts on 8 January 1987According to Roberts, Production Director Staffordand Pressroom Superintendent Clark approached him14 Stafford's letter, dated 12 December 1986, reads in relevant partThis letter is another reminder regarding your visits to other de-partments during your working hours and rest periodsYesterday at approximately 2 p m you were in the Mailroom, andIbelieve it was your rest period, because you were there about 10minutes I am sure you are completely aware of taking rest periodsin the Pressroom breakroom I will explain it again Pressmen are totake their rest periods in the Pressroom breakroom or they can go tothe cafeteria and return quickly By following this procedure the Su-pervisor can locate press employees if they are needed suddenlyBy you standing in the middle of the Mailroom floor with yourarms crossed and having Mailroom employees go around you to per-form their work is distracting at bestJim the other pressmen understandour reasoningof the break-room and lunchroom periodsWhy do you persist on being differ-entPatterson and myself have verbally spoken toyou so you couldhear it This is my second letter to youso can seeitIf you decide tocontinue on this course of action I will have no other recourse but totake disciplinary actionThis disciplinary action could lead to youterminating yourself from the Greensboro News & RecordReadthis letter andthe one dated 10/31/86 very carefully and re-spect our position in thismatterIf youdo not understanditor needclarification,please seeme Also, please do not test us by askingother pressmen to violate this procedureIemphasize we arenot restrictingyour movements, but ask you asan employee to follow these simple procedures as yourfellow em-ployees do [1t Exh 61 GREENSBORO NEWS & RECORDwhile he was at work on 8 January.Stafford askedwhether he had eaten lunch in the cafeteria that day, andRoberts replied affirmatively.Roberts added that he haddone so for 10 years,and did not think that the warningsapplied"to that."The production supervisor said he wasconcerned about Roberts getting ink on something, andadded that he was going to have to discipline Roberts.The latter then got Union Secretary-Treasurer Seward tojoin the conversation.Roberts asked Stafford whether he had any complaintsabout Roberts or any other pressman getting ink on any-thing.Stafford replied that he had no complaints butwanted to make sure that there was none.Roberts re-minded Stafford that only a few months before, Staffordhad been having lunch in the cafeteria with the compos-ing room superintendent when Roberts came in to getsomething.Stafford invited Roberts "to sit down andhave lunch with them,"and made a"big joke" of itwhen Roberts refused.Roberts testified.thatStaffordprofessed not to remember the invitation.The produc-tion director said that he was going to post a notice stat-partments or eat in the cafeteria.Roberts protested thatthiswas a "change of conditions."Secretary-TreasurerSeward corroborated Roberts'testimony.On the same day,8 January,Stafford delivered a letterto Roberts that Stafford considered to be the first specif-icwarning.15A few days later,Roberts filed a grievanceon the matter. 1 eStafford does not contradict Roberts,and omits anyreference to the asserted invitation from Stafford to Rob-erts to"sit down"for lunch with him in the cafeteria. Inone portion of the transcript,Stafford appears to say thathe had had no conversations about lunchbreaks withRoberts prior to 8 January when he warned Roberts forviolating prior instructions. 17I.Respondent'sNew Policy on 9 January1987Regarding Lunch and Breaks-Prior PolicyOn 9 January 1987, the day after the last Roberts-Staf-ford conversation,Respondent posted a notice that allpressroom employees were to take lunch periods and15 The letter readsThis is a written warning regarding your actions today You hadlunch in the cafeteria when specifically we asked you to use thePressroom breakroom for this purposeWe explained our reasons for doing so verbally and in writingtwiceIf you continue on this course,knowing our position, you leave usno other choice but to take further disciplinary action[JtExh 7]is Jt Exh 1117 The transcript of Stafford's testimony on direct examination reads atone point as followsQ Do you recall having any conversations with Mr Roberts orany other communications with Mr Roberts between December 12,1986 and prior to January 8, 1987 regarding lunches or breaks"A Lunch, yesQ Prior to January 8, 19871A I believe it was on January 8thQ So-but-so to answer my question,prior to January 8th youdidn't have any-A NoQ --conversations with him Okay223breaks in the pressroom breakroom,with indicated ex-ceptions. 18The General Counsel elicited a large body of evidencethat pressroom employees and others with and withoutink on them customarily ate in the cafeteria and tookbreaks in the mailroom breakroom.According to Rob-erts, prior to the 1982 notice,19 pressroom employees ateand took breaks wherever they wished-in the mail-room,the advertising department,or the cafeteria Otheremployees such as electricians,machinists,and mainte-nance men also wear uniforms,work on presses,and getas dirty as the pressmen.Supervisors occasionally getdirty when working as part of a crew.20 These employ-ees customarily took breaks in the mailroom breakroomor the cafeteria.Roberts identified two such employ-ees.21Union Chairman Jerry Holsclaw testified that twomaintenance men were eating lunch in the cafeteria withdirty uniforms on the same day that they had been work-ing in the pressroom.Holsclaw himself and other em-ployees22 customarily took breaks in the mailroombreakroom,and were seen by various supervisors.23Union Secretary-TreasurerWilliamD. Seward af-firmed that he ate in the mailroom breakroom, and onone occasion met Production Director Stafford, whospoke with him briefly.Seward testified that"just abouteverybody at one time or another on the press crew'sbeen in there," with the knowledge of various supervi-sors.24Press apprentice Roy Marsh testified that there was norule against eating in the cafeteria with the pressman'suniform on prior to 9 January 1987. He identified threesupervisors25who saw him eating there,and threeothers26who observed him taking breaks in the mail-18 The notice,signed by Pressroom Superintendent Dennis Clark,readsThis memo is to remind all pressroom employees that all lunch pe-riods and breaks are to be taken in the pressroom breakroomWhen on a break you must be readily available in the event ofpress problemsThe reason for this is that you may have ink or grease on youruniforms that could transfer to the chairs in the cafeteria and ruinsomebody's clothes inadvertentlyYou are welcome to have lunch in other areas if you change intoyour street clothesIf you go to the cafeteria for food or drink items, please be carefulnot to track ink on the floorsWe hope you understand this common courtesy to other employ-eesYour cooperation is expected and appreciated[JtExh 4]19 Supra, fn 720 According to Roberts,it is impossible to tell a dirty uniform from aclean one by looking at it because the cleaning process does not removeall the stains2iDoug Wells and Roy Marsh22 Roy Marsh,Dewey Seward,and Dennis Kiker were named23 Holsclaw identified Troy Parish,Jimmy Davis, and Hudson Owens(retired)as supervisors who knew he was eating in the mailroom break-room or the cafeteria24 Seward identified Jimmy Davis as a supervisor,"Duncan," and"Cublan "25 Harold Copeland, Bill Duncan, and Kenneth Burd26 Mailroom Superintendent Don Lister, Jimmy Davis, and Dan Wil-kins 224DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDroom breakroom, sometimes two or three times a daywithout protest. Marsh identified employees27 who spent"large chunks of their breaks ... four or five minutes,in the mailroom breakroom."28Respondent did not elicit testimony from any of thepersons asserted to be supervisors or introduce evidencecontradicting their asserted supervisory status. I creditthe testimony of the General Counsel's witnessesFinally, the 1982 company rule, taken down after theUnion's protest, itself permitted pressmen to eat in the"canteen," i.e., the cafeteria 29Production Director Stafford testified that he "coun-selled" an employee whom he foundeating inthe paperhandlers' area. This employee, unlike Roberts, was notgiven a warning because Roberts had previously been"counselled."J.ConclusionsWith Respect to the AllegedDiscriminationIt isobvious that Stafford's statements and letters toRoberts on 31 October, and his letter on 12 December,constitutedwarnings despite Stafford's denial. Thus, on31October, Stafford told Roberts that he had beenwarned by a supervisor the prior day about visiting themailroom, and that Stafford might have to disciplineRoberts. Stafford's second letter, on 12 December, con-tainsan explicit reference to the possibility of discipli-nary action. Respondent concedes that the third letterwas a warning.Roberts resumed his union activities soon after his re-instatement,and Respondent had knowledge of those ac-tivities.In the prior proceeding, the Board concludedthat Respondent's maintenance of an employee handbookstating that union membership was not necessary for itsemployees constituted evidence of antiunionanimus.30The Company continuestomaintainan employee hand-book witha similar statement,3I and I reach the sameconclusion here.Respondent's argument that Roberts was barred fromvisitingthe mailroom and eating in the cafeteria becauseof ink on his uniform is pretextual because of the dispar-ate treatment of other employees with ink who were notsimilarly restricted.Respondent's knowledge of the activities of theseother employees is clear. Production Director Staffordsaw Seward in the mailroom breakroom and spoke withhim-apparently without criticism. Stafford in fact invit-ed Union President Roberts to have lunch with him inthe cafeteriaThe pleadings establish that Stafford and27 Doug Wells, Ronnie Myers, and William D Seward28 Respondent attempted to distinguish between employees who spentseveralminutesin the mailroom breakroom, and those who just "walkedthrough "29 Supra, fn 73° GreensboroNewsCo, 272NLRB at 136, 14331The statement readsWe do not believe our people benefit from representation by alaborunionWhile we respect the right of individuals to decidewhether they wish to belong to a union, we firmly believe that thebest interest of our people can be served without third-party interfer-enceWe greatly value the ability of our managers and supervisorstowork with our people individually to solve problems and to pro-vide opportunity for advancement [it Exh 32, p 17]Don Lister, named by Union Official Seward as an ob-server of mailroom breaks by other pressroom employ-ees, are supervisors within the meaning of the Act,32 andImake the same conclusion with respect to the otheremployees named as supervisors by the General Coun-sel'switnesses.The knowledge of such individuals con-cerning the break activities of other employees is attrib-utable to Respondent under established law.33The fact that Respondent's new break policy on 9 Jan-uary was intended as a mask for its discrimination againstRoberts is evidenced by the inconsistent provisions in thenew policy. In addition to its asserted concern aboutinky uniforms, Respondent said in the notice that press-room employees had to be restricted to the pressroombreakroom because of the need to have them "readilyavailable in the event of press problems."34 But the samenotice states that pressroom employees may eat in thecafeteria if they change into street clothes. What happensif a press breaks down while employees are eating in thecafeteria in their street clothes? How are they to be con-tacted? Are they expected to rush back to the pressroomand handle the problem in their street clothes? Take ad-ditional time to change back into their uniforms? Theclothes-changing exception to the new rule was simplyRespondent's attempt to make its new rule seem reasona-ble.The rationale is contradicted by Respondent's assert-ed need to have pressroom employees readily availableto handle problems, and by the prior policy of allowingemployees with inky uniforms to have free access toother locations in the plant.Because of the pretextual nature of the reasons ad-vanced by Respondent for its three warnings to Roberts,Respondent's animus, and Roberts' union activities andprior testimony before the Board, I conclude that thewarnings issued because of those activities, and that Re-spondent thereby committed unfair labor practices withinthe meaning of Section 8(a)(1), (3), and (4) of the Act.31;K The Alleged Unilateral Change in Break PolicyThe consolidated complaintallegesthat on or about 11December 1986 Respondent unilaterally altered its breakpolicy governing pressroom employees by restrictingbreaks to two specified areas and, on or about 8 January1987, furtheraltered itspolicy by restricting breaks toone specifiedarea.36The only evidence with respect tothe first allegation is that listed above in connection withthe discriminatory warning issued to Roberts. This evi-dence shows that the new rule applied only to Robertsand, accordingly, could not have been a rule applying tothe other pressmen. Indeed, the fact that it did not applyto them is the reason for the finding that they were dis-parately treated and, accordingly, that Roberts was dis-criminatonly treatedThis complaint allegation is incon-32 G C Exhsl(aa), par 8 andI(cc), par 833 Stafford's testimonyabout "counselling" an employeeis insufficientto offset the weight of the General Counsel's evidence34 Supra, fn 18"AlertMedical Transport,276NLRB 631 (1985),CerociWire &Cable,274 NLRB888 (1985)36 G C Exhl(aa), pars15(f) and (g) GREENSBORO NEWS & RECORDststentwith the allegation of discrimination in December,and I shall recommend that it be dismissed.The second allegation is not precisely accurate Re-spondent's notice on 9 January restricted pressroom em-ployees to all breaks in the pressroom breakroomunlessthey changed to street clothes. This, however,was a uni-lateral change in break policy and, although not precise-ly alleged,was fully litigated.I shall consider the legalsignificance of this change hereinafter in connection withthe other allegations of unilateral changes.IV. THE ALLEGED VIOLATIONS OF SECTION 8(A)(5)A. TheContractual Relationship Between the PartiesThe Unionhas represented the Company's pressroomemployees since 1966 and has entered into successivecollective-bargaining agreements with the Company.37The recordcontains a copy of the agreement precedingthe last agreement.38 The parties engaged in bargainingfor a new contract from January 1981 to 13 May 1983.39On that date they entered into a new agreement termi-nating on 31 December 1983.40The parties stipulated that, in an attempt to reach anew agreement,they "bargained to impasse sometimeprior to June 1985." The testimony of Union PresidentRoberts and formerVicePresident for AdministrationRichard Hendricks establishes that the parties reachedimpasse over the Company's demand that the Company'spresident be the final arbitrator in all grievance proceed-ings.Although there is reference to other issues prior toimpasse, none is specified.B.Historyof theOvertime BoardAs noted,the complaint alleges that Respondent vio-lated the Act by unilateral assumption of control of theovertime board.The overtime board was a method of of-fering overtime to employees on a departmental senioritybasis.Under the Union'soperation, itwas a bulletinboard on which employees were given a"mark" eachtime they were offered overtime,whether they acceptedit.As new overtime became available,the employee withthe least number of "marks" was offered the additionalwork.Except for a brief period in 1981,the overtime boardwas run by the Union.Union Chairman Jerry Holsclawaffirmed that the Union went through the "wholeboard,"by seniority, in assigning overtime. Union Secre-tary-Treasurer Seward testified that the Union assessed afine against an employee rejecting overtime. Accordingto Seward,when the Union was operating without acontract in 1981,union counsel advised it that the assess-ments may have been unlawful.Accordingly,they werediscontinued.Despite the fines, union witnesses contended that over-time work was voluntary except for work at the end of ashift.The Company contended that a"reasonable"37 G C Exhs 1(aa) and 1(cc)38 R Exh I i The first page of the contract is missing and the recordthus does not disclose the exact term39 Testimony of former Vice President for Administration RichardHendricks40 Jt Exh I225amount of overtime was mandatory,but imposed no pen-alties on employees who refused overtime.The expiredcontract was silent on this point.4 tDuring the negotiations for a new contract in 1981,the operation of the overtime board was taken over bythe Company for about a month.According to UnionSecretary-Treasurer Seward,the Company posted "workrules" during the period in 1981 when no contract was ineffect and,after discussion with union counsel,the Unionsuggested that the Company operate the board. UnionPresident Roberts testified that the Union's offer was anegotiating tactic that it thought would impose a burdenon the Company. According to Roberts and Seward, ashort time later,the Company asked the Union to take itback because it was- a "headache,"the foreman did nothave time to run it,and the employees complained aboutthe way the Company was operating it. Production Di-rector Stafford,who was not employed by Respondentin 1981,asserted that the Company"took it away" fromthe Union.Former Vice President for Administration Hendricksagreed with the Union's chronology,but contended thatitwas the Union that asked for return of the Board, andthat the Company agreed because,supposedly,the Unionpromised to run it fairly.However,Hendricks concededthat the Company's operation of the board caused "theforemen a lot of time. . .on the phone."Icredit theaccounts of Seward and Roberts as to the circumstancesinwhich the board was briefly given to the Company bythe Union in 1981 and then returned.C. Discussions in 1986 and the Company's Assumptionof Control of theOvertime BoardThe Companyhad no complaints through 1985 aboutthe Union's supply of employees willing to work over-time, according to formerVicePresident for Administra-tionHendricks.However,in 1986, the Company's busi-ness increased significantly,and staffing became a prob-lem. A series of conversations about the overtime boardtook place in 1986 between the Company and the Union.The first discussion took place on 22 April 1986. Pro-ductionDirector Stafford said that the men were notworking enough overtime.Roberts replied that the Com-pany needed to hire more employees because of all thework and the fact that the existing employees had towork double and sometimes triple shifts. Stafford saidthat the Company might have to take the overtime boardaway from the Union and discipline the union chairman.Roberts objected to both suggestions.Stafford's testimo-ny does not disagree with this account and adds that heasked the Union for suggestions on how to fill the vacantpositions.Another discussion took place in July,and the partiesasserted basically the same arguments.The Companysaid that the "overtime positions were not being filled."The Unionsuggested that the Company hire more em-ployees and utilize"substitutes,"i.e.,qualified pressmenfrom outside the bargaining unit.Stafford testified thatthe Union's suggestions were"silly."However, he ac-41 R Exh 11, art VII 226DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDknowledged that the Company had three pressroom va-cancies in July 1986. According to Roberts, Staffordagainsaid that the Company might have to take theovertime board away from the Union. He gave theUnion a few more weeks to come up with new ideas.An additional discussion took place on 15 August, andthe parties asserted the same basic positions Stafford an-nounced that the Company was taking operation of theovertime board away from the Union, and Roberts ob-jected. The Company posted a notice on 21 August an-nouncing the new pohcy.42On 5 September, the Union asked for return of theboard, and the Company refused. According to Stafford,he told the union representatives that the Company's as-sumption of control of the board was a "past practice."Under the Company's operation of the system, itchanged from a bulletin board to a looseleaf notebook.Production Director Stafford conceded that the Compa-ny does not call all employees for overtime according tothe seniority system and their "marks," but only thoseemployees whom it knows, through expenence, will bewilling to work.43Pressroom Superintendent Dennis Clark affirmed thatunder the Union's operation of the overtime board, theCompany would be "short-handed" on the night shift be-cause overtime positions had not been filled, and theCompany did not find this out until late in the day. Pro-ductionDirector Stafford agreed, and asserted, thatunder the Company's operation of the overtime system itknows by 2 p m each day which positions will be filled.However, Stafford and Pressroom Superintendent Clarkconceded that the Company never asked the Union togive the Company notice of overtime staffing problemsat any particulartimeof the day, nor did Clark complainto the Union about personnel shortages that occurred onone particular day.44Clark said that the problem of shortages of personnelon overtime had "decreased" since the Company tookover, but that the Company still worked "short-handed"at times.Roberts testified that he informed Stafford on 542 Thenotice readsBeginning Friday, August 22, 1986 the office, in an effort to fillthe overtime positions available, will hire all personnel to work over-time The following procedure will be usedEach shift the Supervisor will post a list with the number of over-time positionsto be filled for the next day or nightsrunThis listwill be posted by 1200noon onthe dayside, and 1200 midnight onthe night side Anyone desiring to claim an overtime shift must signup by 1200 midnight for a day shift or 1200 noon for a night shiftIf a person is offtheymay call the Supervisor if they want to be puton the list,At 1200 the Supervisor will fill the overtime positions "RoundRobin" from the list of personnel signed upIf there are more positions than personnel signed up to fill themthe Supervisor will call anyone he feels may work to fill these posi-tionsAfter 1200 the Supervisor will notify thosesignedup for work iftheyare neededand at whattime If you haven't been contacted by2.00 you may assume you were not needed, and you will not becharged for working or turning downa shift[JtExh 3]49 Stafford contended that the Union did the same thing, but could notidentify the employee who assertedly told him this I do not credit thisaspect of Stafford's testimonyThe General Counsel conceded that thefailure of the Companyto callall employees according to their seniorityranking and "marks" was not a separate complaint allegation4 4 R Exh 26September that the pressroom was still working "short alot of men" on every shift.D. The AllegedUnilateralRefusal to AllowSubstitutes toWork1.Contractual provisions regarding substitutes-past practice on area and traveling substitutesThe last two contracts barred overtime work by regu-lar employees if competent substitutes were available atstraight time rates.45However, according to UnionPresidentRoberts, this provision was not literally en-forced. The Union made a distinction between area sub-stitutes, those living nearby with full-time jobs else-where, and traveling substitutes, individuals from otherlocations looking for new full-time jobs. For what theUnion considered to be equitable reasons, it gave prefer-ence to the traveling substitutes, and applied the contrac-tual ban on overtime by regular employees only whentraveling substitutes were available. Traveling substituteswere given regular work if possible. If only area substi-tuteswere available, the ban did not apply,and regularemployees were given overtime work in preference tostraight time work by area substitutes. Roberts testifiedthat this had been the practice for at least 10 years, thatthe Company did not question it, and that he did notrecall any conversation about the practice with formerVice President for Administration Hendricks. The latterasserted that from 1979 to 1985, the Company did not"contend" that the overtime ban applied only to travel-ing substitutes.However, Hendricks did not contradictRoberts' testimony that the Company did not questionthe Union's application of this contractual provision. Ac-cordingly, I credit Roberts that this was the Union'spractice.The Company contends that it was unaware of the dis-tinction between area and traveling substitutes. However,in a September 1986 discussion with Roberts, Stafforddid not assert surprise at Roberts' advocacy of thepolicy, but merely argued that it was "dead wrong." It ishighly unlikely that the Company did not know thehome addresses of the substitutes it employed, and thusthat the Union's policy was to give preference to travel-ing substitutes. Accordingly, I do not accept the Compa-ny's position on this issue.The Union's president stated that no substitutes hadworked during the 2 years prior to the hearing, i.e.,during the period in which, according to Hendricks, theCompany had no overtime staffing problems. However,before thattime,hiring of substitutes happened "a lot,"according to Roberts.2 Summaryof the evidenceon the alleged changea.The Union's positionAs indicated above, the Unionsuggestedhiring of sub-stitutes during its 1986 meetingswith the Company asone solutionof the overtime staffing problem. Robertstestifiedthat duringthe 15 Augustmeetingof the parties,45 Jt Exh 1, sec 12 01, R Exh 11, sec 13 01 GREENSBORO NEWS & RECORDhe againsuggested this solution, and told Stafford thathe thought the Union could get substitutes to cover partof the overtime. Stafford replied that he was not interest-ed, according to Roberts. The Union's president did notsupply specific names because of this answer.On 29 August, the Union filed a grievance protestingthe asserted fact that since 22 August the Company "re-fused to allow the Union to give available work to sub-stitutes in violation of established conditions of employ-ment."46Roberts testified that the Union repeated the sugges-tion duringameetingon 5 September. Stafford thenagreed to hire only "area" substitutes, and to give themwork prior to any overtime to regular employees TheUnion objected to "another change after they'd alreadymade a change."On 18 November, Stafford sent Roberts a letterstatingthat the Company was willing to hire substitutes and waswaiting tohear from the Union.47 At a meeting on 10December, Stafford originally told Roberts that substi-tutes could be hired as they had in the past, according toRoberts. However, Press Superintendent Clark objected,the Company "caucused," and Stafford then changed hismind and said that the Company would not hire substi-tutes.b.The Company's positionStafford testified that when the Union suggested sub-stitutesduring the July meeting between the parties,Stafford replied that he did not wish to hire them at thattime,but would not "rule it out" in the future-he pre-ferred to keep overtime within the unit However, Staf-ford denied that he ever refused to hire a substitute spe-cifically proposed by the Union.With respect to the September meeting on the issue, asdescribed above, Stafford told Roberts that the Unionwas "dead wrong" in wanting overtime for regular em-ployees before straight time for area substitutes-this wascontrary to the contractuallanguage.Stafford repeatedhis preference for overtime within the unit rather thansubstitutes.However, Stafford asserted the Companywould hire a substitute named by the Union "with theunderstanding that they know that the unit is going tolose their overtime "Neither Stafford nor Pressroom Superintendent DennisClark discussed Roberts' testimony that on 10 Decemberthe Company first agreed to continue the former methodof hiring substitutes and then, after a caucus, refused tohire them at all.3.Factual analysisThe complaint alleges that Respondent unilaterally al-tered the method of operation of the overtime board byrefusing to allow substitutes to work.48It is clear that the Company had a history of hiringsubstitutes and that the contractual ban on overtimework by regular employees when substitutes were avail-able for straight time work was, in practice, applied onlyto traveling substitutes.When only area substitutes were227available, regular employees were first offered overtimework.Roberts' testimony that the Company refused to hiresubstitutes in July is corroborated by Stafford, despitethe latter's assertion that he would not rule it out in thefuture. In the middle of 1986, the Company asserted will-ingnessto hire substitutes, but only on condition thatareasubstitutes get work in preference to overtime forregular employees-contrary to past practice and theway in which the overtime board had been run. Further,creditingRoberts' uncontradicted testimony about theDecember meeting, the Company finally returned to itsoriginal position that it would not hire substitutes. Re-spondent's argumentthat it never refused to hire a spe-cific substitute named by the Union is mere sophistryWhen Roberts said that he had some substitutes avail-able, Stafford replied that he was not interested. Robertswas not required to engage in the futile act of supplyinga list of names in light of this answer.There is no explanation for the Company's reluctanceto hire substitutes in 1986 and Stafford's asserted desireto keep overtime "within the unit," in the face of theCompany's increased business, the double and tripleshifts regular employees were working, and'the inabilityto fillmany overtime positions. In any event, the cred-ited evidence supports the complaint allegation.E. The Alleged Unilateral Overtime Priority for PressAssistants1.The contractual provisionsThe last contract provided for "two classifications ofpressroom employees- pressmen,includingjourneymenand apprentices, and pressassistants."49The latter's"duties shall be, and limited to, all work performed inthe reel room." This work consisted principally of theloading of reels with paper, to be fed up to the pressesimmediately above the reel room. When positions for ap-prentice pressmen became available in the pressroom,pressassistantswere to be given first choice for these po-sitionsbased on seniority.50Section 3.08(b) reads as follows:(b)Where all pressassistantshave declined toaccept an apprentice pressmansituation,and theemployer has to hire from outside the bargainingunit,the new employee (apprentice pressman) willimmediately assume priority over all pressassistantsforvacation choice, layoffs, or any other areawhere priority is a deciding factor, as it is under-stood that all pressmen, journeymen and appren-tices, shall at all times have priority over all pressassistants. 51In addition to limiting press assistants to the reel room,the contract containedlanguage limitingtheir number,their ratio as compared to pressmen, and shiftassign-ments,as follows:46JtExh 849 JtExh I, sec 3 Ol47 Jt Exh 1350 Idat sec 3 08(a)48 G C Exh1(aa), par 15 (b)51 JtExh I 228DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDSection 3 04. Effective May 13, 1983, the Companymay employ in the bargaining unit four press assist-ants for the night shift The total number of pressassistants the Company may employ during the lifeof this agreement shall be four. If the number ofpress assistants employed exceeds a ratio of onepress assistant to each six journeymen and appren-tices employed, then the Company shall reduce thenumber of press assistants to the allowable ratio byoffering press assistants with the most seniority anapprenticeship in the pressroom.52The contract also provided that in the event of alayoff or reduction in force, all press assistants were tobe laid off before any journeyman or apprentice.53"With the exception of the provision in this article,"press assistants were to be governed by the same rules,working conditions, and hours of labor as all other press-room employees.54Article X, entitled "Priority," asserts that "[i]n fillingday situations, preference shall be given employees ac-cording to priority (seniority as a journeyman pressmanwith the Company) as to length of service on nightshifts."58The overtime section of the contract definesovertime and recites the amount of compensation there-for, but does not state the employees entitled to over-time.5 6Union President Roberts testified that he prepared thecontract language concerning press assistants, that it rep-resented the combined views of the Union and CompanyRepresentative Hendricks, and that the latter told himthat the Company wanted press assistants to work onlyat night.2. Summary of the testimonial evidenceUnion Secretary-Treasurer Seward was acting presi-dent of the Union during the time when Roberts hadbeen discharged, as described in the former proceeding.Seward testified that because of an increase in work, hemade a verbal agreement with Vice President for Ad-ministration Hendricks that press assistants would be al-lowed to work overtime on day shifts, after the pressmenhadbeenofferedovertimeRobertscorroboratedSeward. Press assistants worked only at night, but therewas "so much work" that Seward made an oral agree-52 itExh 1, sec 3 04 The poor contract also limited the number ofpress assistants, then known as reel tenders, to work on the "night shift"(R Exh 11, sec 405)55 Id at sec 3 0964 Id at sec 3 08(e)66 The entire article readsIn filling day situations, preference shall be given employees ac-cording to priority (seniority as a journeyman pressman with theCompany) as to the length of service on night shifts When situationsare switched from day to night, the opposite procedure shall governpriority employees shall have choice of new shifts, new situations,off days and vacation datesWhen a new situation arises, each priori-ty employee shall have five (5) days to claim this situation after noti-fication of eligible employeesHowever, with the exception of theabove,lengthof service with the Company shall determine earnedbenefits such as vacations, retirement benefits, and any other benefitswhich are contingent upon length of service with the Company [itExh 1, Art X]56 itExh 1, art VIment with Hendricks to allow press assistants to workovertime on day shifts, but only after the pressmen haddeclinedThe Company presented two responses to this evi-dence First, Hendricks acknowledged that he had a dis-cussion with Seward about press assistants According toHendricks, he insisted that press assistants share overtime"equally"with pressmen, and Seward objected. "Afterthat,"Hendricks testified, "I think they shared in theovertime equally." This was followed by a more affirma-tive answer from Hendricks in response to a leadingquestion.The Company's second response was a legal argu-ment-the last contract allows press assistants to workovertime on the day shift even if a pressman desires thework.According to Hendricks and Stafford, the lan-guage of the contract restricting press assistants to nightshifts in the reel room applies only to straight-time work.Shown the last contract, Stafford remarked that it"doesn't say they can't work overtime on days." Hen-dricks asserted that overtime work on day shifts was partof the "bargaining history."Roberts testified that the Company had made changesin the overtime board by "hiring press assistants on theday shifts ahead of journeymen and apprentices," al-though Stafford acknowledged that the Company washiring press assistants on the day shift to do press assist-antwork "even if a pressman wanted that position."Roberts filed a grievance asserting "blatant violation ofestablished agreements" and demanding that pressmen be"made whole" for all shifts from which they had been"illegally denied."57Thereafter, in a meeting betweenthe Union and the Company, Pressroom SuperintendentClark argued that the Union's method of giving overtimeto press assistants was illegal because it was not hiringthem even though they had "a lower number on theboard." Roberts reminded the Company of the contrac-tual provisions, and Stafford told Clark to continue oper-ating the board in the same way.3Factual and legal analysisThe complaint alleges that the Company unilaterallyaltered the method of operation of the overtime board bygiving press assistants priority 58The Company argues that the Hendricks-Seward dis-cussion of press assistants involved only the issue ofwhether they were to get equal treatment during over-time work on day shifts-not whether they were to doany work at all on day shifts The implied premise in thisargument is that press assistants were allowed to workovertime on day shifts prior to the Hendricks-Sewardconversation. Hendricks claimed that such overtime hadpreviously been allowed, and was part of the "bargaininghistory."This position is not only contrary to the language ofthe last agreement stating that the Company couldemploy four press assistants "for the night shift," but isalso contrary to similar language in the prior agree-57 it Exh 85B G C Exh l(aa), par 15(c) GREENSBORO NEWS & RECORDment59 For thisreason, the Company's position on "bar-gaining history" is not persuasive. Roberts' testimonythatHendricks stated he wanted press assistants fornight-shiftwork only is uncontradicted Because of thelanguage of the agreements, and because Roberts andSeward appeared to be more truthful witnesses thanHendricks and Stafford, I credit the testimony of theformer on this issue.In addition,Icredit Seward's testimony about his con-versationwithHendricks concerning pressassistants.Faced with a contract limiting pressassistantsto nightwork and an increased workload, the acting union presi-dent made a concession to the Company by relaxing thecontractual restrictions.Hendricks did not explicitlydeny this aspect of Seward's testimony; he merely assert-ed that they disputed whether pressmen should get over-time priority over press assistants. Accordingly, I findthat Seward made an oral agreement with Hendricks al-lowing pressassistantstowork overtime on day shifts,but only after pressmen had declined it.The Company contends that the contractual provisionscited above do not specifically give pressmen priorityover press assistants for overtime work. An argumentmay be made that such priority is implied in some of thecontractual language, but this is beside the point Thelast two contracts clearly limited pressassistantsto nightwork, and this was changed only after the Hendricks-Seward oral agreement If the contractshadpermittedday-shiftwork by pressassistants,no such agreementwould have been necessary.Ialso find that the Union ignored Hendricks' argu-ment that press assistants should receive equal overtimeassignmentson day shifts, and that it gave them such as-signments,subsequent to the Hendricks-Seward agree-ment, only after overtime had been declined by press-men.As noted, the complaintallegesthat the Company uni-laterally altered the operation of the overtime board soas to give press assistants "priority." On the basis of thecompany-union meetingsubsequent to the union griev-ance, and the colloquy between Roberts and Clark, Iconclude that the Company changed the Union's prac-tice and gave pressassistantsovertimework on dayshifts in the samemanner asthat utilized with respect toother employees, i.e., the employee with the leastnumber of marks received the work. Whether this consti-tuted giving the press assistants. "priority" is a semanticquestionHowever, it is clear that byagreementof the parties,the contractual ban on daytime work by press assistantswas relaxed so as to permit their overtime work on dayshifts after pressmen had declined the overtime. Afterthe Company took over the overtime board, this practicewas unilaterally alteredso asto give pressassistantsequal opportunity for overtime work on day shifts, andso as to deprive pressmen of the priority for such workto which they were entitled pursuant to the contract, theSeward-Hendricks agreement, and established practicesa Hendricks erroneously testified that the last agreement was the onlyone dealing with press assistants229resulting therefromThe parties understood the issues,and the matter was fully litigated.F The Alleged Unilateral Changein Journeyman toPress AssistantOvertime Ratio1.Summary of the evidenceThe complaint alleges that Respondent unilaterally al-tered the overtime board by changing the journeyman topressassistantovertime ratio.60 Thisallegation is un-clear, because the only overtimeissue pertainingto pressassistantsis that related above, and concerns the issue ofpriority rather than ratios. However, as noted above, thelast contract prescribed a 1-to-6 ratio of, pressassistantsto pressmen.61In addition, the contract provided that, "[w]hen pressassistants are employed on any shift, a journeyman press-man will be designated as a lead journeyman in the reelroom, to instruct the pressassistants.62Roberts testified that, after the Company assumed con-trol of the overtime board, it employed pressassistants inthe reel room without the presence of a journeyman. On29 August, Roberts filed a grievance on the issue.63 Al-though the grievance also asserts that the Company hashired pressassistants"in the place of journeyman and ap-prentices," it does not preciselyallegeviolation of theone-to-six ratio requirement of the contract,64 and thereis no testimony from the General Counsel's witnesses di-rectly addressed to this issue.Stafford testified that newly hired reel tenders for "thefirst sixty days [sic] [were] supposed to be one above thecrew. In other words, they're not counted as the crew."This is an apparent reference to section 3.05 of the lastcontract, which provided that pressassistantsshall servea 2-year training period "and for the first ninety days, fortrainingpurposes, shall be above the requested numberof employees in the reel room during thistrainingperiod."According to Stafford, at the time the Uniongrievance was filed, "the sixty [90 according to the con-tract] days wasn't up "With respect to the required presence of one journey-man in the reel room, Stafford testified as follows:The one about the crew, we were still short. Wewere not getting the overtime and we said that wewould bring that journeyman in the reel room up-stairs if we needed to get that press started or run.We were doing what we needed to do to get thatpaper out.2.Factual and legal analysisBecause of the ambiguity of the complaintallegation,the absence of any explicit evidence from the GeneralCounsel on the 1-to-6 ratioissue,and Stafford'suncon-tradicted testimony that any pressassistantswere stillwithin their training period and thus "above the request-Bo G C Exh l(aa), par 15(d)61 Jt Exh I, sec 30482 1t Exh 1, sec 3 07ss Jt Exh 884 Ibid 230DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDed number of employees in the reel room,"65 I amunable to conclude that this issue was fully litigated.Nonetheless, Roberts did testify that the Company em-ployed press assistants in the reel room without the pres-ence of a journeyman (contrary to the requirements ofsec 3 07 of the contract), and Stafford admitted that hebrought "that journeyman in the reel room upstairs . . .to get that paper out." Accordingly, despite the inad-equacies of the complaint, I conclude that this matterwas fully litigated and that the Company unilaterally al-tered the ratio of press assistants to journeymen in that itremoved the one journeyman required by the contractand established practice to be in the reel room in orderto instruct press assistants.88G. The Alleged Change in Overtime ReportingRequirements for ForemenForemen were given opportunity for overtime work,as were the other employees, and were treated the sameway as the others under the Union's operation of theovertime board. The General Counsel's witnesses testi-fied that on several occasions after the Company tookover the overtime board, foremen were given overtimewithout being "marked up," i.e., without having a recordof their overtime entered in the overtime book that theCompany maintained. However, the witnesses agreedthat the Company took corrective action when thesematters were brought to its attention. The General Coun-sel has not adduced evidence that these matters were theresult of deliberate company policy, and Stafford deniedthat he instructed foremen to work overtime without re-cording itAccordingly, I shall recommend that this alle-gation be dismissed.H. The Alleged Unilateral Change in Cleanup PolicyThe work of the pressmen involved occasional spil-lages of ink, chemicals, and water on the pressroomfloor. The witnesses generally agreed that the pressmenresponsible for such spillages were required to cleanthem up, particularly if they constituted safety hazardsThus, Union Chairman Jerry Holsclaw affirmed that thepressmen "always got it up" if a "lot of ink" was spilled,and Roberts, who had a dispute with Pressroom Superin-tendent Clark over a water spill, agreed that he wouldhave cleaned it up without protest if it had constituted asafety hazard Former Vice President for AdministrationHendricks said that pressmen clean up the spills duringworking hours and maintenance employees thereafter.ProductionDirector Stafford and Pressroom Superin-tendent Clark stated that spillages constituting a safetyhazard should be cleaned up immediately.In the spring of 1986, newly arrived Pressroom Super-intendent Clark posted a cleanup notice requiring spoilsand loose paper to be picked up, dirty rags to be dis-posed of, tools to be kept clean, chemicals to be marked,65 Jt Exh 1, sec 3 0566 On the blurred issue of whether the Company was replacing press.men with press assistants, as indicated hereinafter, I am recommending abroad orderand spillages of ink, water, or chemicals to be wiped upimmediately. 67In early January 1987, Clark ordered Union PresidentRoberts to clean up a puddle of water underneath a pressthatwas not operating Roberts said that it was not hisjob and questioned that it constituted a safety hazard, butnonetheless cleaned up the puddle.Union Chairman Holsclaw asserted that there hadbeen a recent change in cleanup policy in that the press-men were required to clean up "footprints and differentspots of ink on the press." Press apprentice Roy J. Marshadded "paper" to the list, and said that building mainte-nance employees used to do this work.The dispute between Roberts and Clark involved afactual issue-whether the water puddle constituted asafety hazard. The evidence establishes that hazardousspillageswere previously required to be cleaned up bypressmen during their hours of work, and the Clark-Rob-erts incident is insufficient to indicate a change of policy.However, the notice posted by new Pressroom Super-intendent Clark in the spring of 1986, and the credibletestimony of Holsclaw and Marsh establish that addition-alduties,not involving hazardous spillages, were as-signed to the pressmen These had previously been thefunction of maintenance employees. Accordingly, theevidence supports this complaint allegation.I.The Alleged Unilateral Alteration in the VacationBoard and PolicyRoberts and Stafford agree that, according to pastpractice, three pressmen were allowed to be on vacationat one time They also agree that, in January 1987, theCompany unilaterally reduced this figure to two. Robertsand Stafford also agreed that the Company removed cer-tainweeks from the vacation schedule-three of thebusiest weeks according to Stafford and more accordingto Roberts.68Stafford conceded that he made these changes withoutdiscussing the matter with the Union. It would havebeen futile to do so, according to Stafford.J.The Alleged Refusal to Provide InformationBecauseof the shortage of employees for overtimework, Production Director Stafford directed PressroomSuperintendent Clark to prepare a study showing howmany employees were available for overtime during cer-tain periods in 1986 without having to work triple shifts.Utilizing shift records, Clark didso89and, according tohis testimony, needed about 6 hours to complete thework.At a meeting on 15 August, the Union asked for infor-mation on the number of employees available for over-time without having to work double shifts, and the Com-pany replied that it did not have this information. Rob-6' G C Exh 266 Roberts filed a grievance contending that the Company had givenvacation priority to night-shift pressmen, thus violating the seniority ofdaytime pressmen (Jt Exh 12), whereas Stafford testified that one day-shift and one night-shift pressman were allowed to be on vacation simul-taneously66 Jt Exh 21 GREENSBORO NEWS & RECORDerts testified that he did not understand how the triple-shift information was derived and, on 1 October,filed agrievance demanding the double-shift information .7 0 TheCompany took the position that it was not required to dothe calculations required to derive the double-shift infor-mation from the shift records However,on 18 Novem-ber, Stafford wrote Roberts a letter with'the followingoffer:"We will supply to you,upon request,the materialneeded for you to determine double shifts in regard toovertime."71Roberts conceded that the Company offered the un-derlying data,and that he may have replied that hewanted the Company to do the calculations.This, ineffect,was the issue dividing the parties-the Union be-lieved that the Company should do the double-shift cal-culations just as it had done for triple shifts.I therefore find that the Company offered to providethe underlying data required to produce the informationrequested by the Union,but refused to do the requiredcalculations.K. TheParties' Negotiating PositionsThe parties manifested different conceptions of theirfunctions during these meetings.The Company contend-ed that whenever it made a specific proposal,the Unioninsisted on going back to the(preimpasse)"bargainingtable"on the specific issue.Roberts conceded that hemay have made such statements as this, and may havedemanded that the Company make proposals to the "ne-gotiating committee."The reason,he contended, wasStafford's asserted habit of discussing issues individuallywith employees on the floor.On 25 February 1987, Roberts wrote Stafford a letteron "the contract impasse our bargaining unit is nowworking under,"and declared willingness to make achange in the Union'sposition.72However,the unionmembership was still unwilling to accept the Company'spresident as final arbitrator of grievances,according toRoberts.He therefore wrote Stafford on 13 March 1987that he had been"a bit premature"in his prior letter.73The Union'spositionwas that the Company was"trying to piece meal(the Union)one item at a time,while refusing to bargain on the contract."According toUnionPresidentRobertsandSecretary-TreasurerSeward,at a meeting on 24 September,Stafford said that"the only thing the Company had to do if they wantedto change something was meet with(the Union) a fewtimes and then go ahead and put it into effect."Stafforddenied that he made this statement.Icredit Roberts andSeward.Former Vice President for Administration Hen-dricks testified that the Company had bargained to im-passe with all the unions representing its various employ-ees, and had secured agreements from two of them tooperate without a contract.70 R. Exh 971 Jt Exh 1372R Exh 2773h Exh 29231L. Conclusions with Respect to the 8(a)(5) Allegations1The issue of "past practice"concerning operationof the overtime boardThe evidenceshows that the Union traditionally oper-ated the overtime board except for a brief period in 1981when no contract was in effect and the parties were ne-gotiating.At that time,operationof the boardwas vol-untarily transferred from the Union to the Company andthen transferred back again voluntarily.The Companyargues that its assumptionof control ofthe Board in 1986 was not a unilateral change because itwas consistent with past practice.In support of this argu-ment,the Company citesChef's Pantry,274 NLRB 775(1985), and apparently relies on the employer'snoticestherein prohibiting employees from leaving their jobsunless they had completed their work or had obtainedsupervisory permission.However,the Board's conclusionthat this did not constitute a unilateral change wasgrounded on its finding that supervisors previously haddiscretion to require completionof a job,that employeeshad not generally worked more overtime since postingof the new rule and that,accordingly,the employer hadnot "applied a new policy as to overtime" (id., 274NLRB at 776).Further,contrary to Respondent'sposi-tion,the Board,inChefs Pantry,held that the employ-er's grantof a 2-day holidayon one occasion during the1979-1980 Christmas-New Year holidayseason, withoutany announced change in its holiday practices,was insuf-ficient evidenceon which tobase a finding that the em-ployer'spracticewas to grant2-day holidays. Accord-ingly,the employer's later withdrawalof the 2-day holi-day and its return to prior practice did not constitute achange in an established condition of employment (ibid.).Respondent also reliesonGulf CoastAutomotiveWare-houseCo.,256 NLRB486 (1981),inwhich the employ-er's useof polygraphtestswas found to be a past prac-tice,although the practice had been applied on a "hap-hazard basis" (256 NLRB486 at 489).Respondent alsocitesFafnirBearing Co.,151NLRB 332 (1965), but hereagain,the allegedly unlawful action-the subcontractingof maintenancework-had been engaged in by the em-ployer for "many years" (151 NLRB 332 at 340).Unlikethese cases, there isno historyherein of priorcompany operation of the overtime board,except for thebrief period during negotiations in 1981.There is no evi-dence that this short hiatus in what was otherwise unionassignment of overtime was intended to be bindingprecedent.The contractis silent on the issue.InConsolidated Alu-minum Corp.,258 NLRB281 (1981), the General Coun-sel contended that the employer's prior settlement of agrievance concerning payment of witness fees constitutedpast practiceto which theemployer refused to adhere onanother occasion.Noting the ambiguity of the contract,the Board rejected this position and stated that"there isno evidence that the parties intended the settlement to bebinding precedent.. . .Indeed, the record shows that[the employer]has neverbefore orsince settling[the em-ployee's] grievance paid out witness pay to employees 232DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDfor attendance at administrative or regulatory proceed-ings"(258 NLRB 281 at 281-282).For these reasons, and on this authority, I concludethat past practice herein was that the Union controlledthe assignment of overtime through the overtime board,and that the Company's assumption of control of theboard in 1986 was a change in this practice2.The impasse issue and conclusions concerning theovertime boardRespondent argues that it "bargained to impasse withtheUnion prior to assuming control of the overtimeboard"74 and,accordingly, that its assumption of controlof the board thereafter was not unlawful.The Board's position on thisissueiswell established.As stated inTaft Broadcasting Co.,163 NLRB 475, 478(1967), enfd. 395 F.2d 622 (D.C. Cir. 1968):An employer violates his duty to bargain if, whennegotiationsare sought or are in progress, he unilat-erally institutes changes in existing terms and condi-tions of employment. On the other hand, after bar-gainingto an impasse, that is, after good-faith nego-tiationshave exhausted the prospects of concludingan agreement, an employer does not violate the Actby makingunilateralchanges that are reasonablycomprehended within his pre-impasse proposals.The problem with Respondent's argument is that, asthe parties stipulated, they had previously bargained toimpasse prior to June 1985, and the only issue that sepa-rated them, as far as the evidence shows, was the identi-ty of the final arbitrator of grievance proceedings. Thereisno evidence, e.g., that the Company repeatedly de-manded, and that the Union refused, to give up controlof the overtime board prior to impasse in 1985. Accord-ingly, control of the board was not "reasonably compre-hended" within Respondent's "pre-impasse proposals"(ibid.).Respondent appears to take the position that onceimpasse hasbeen reached on one issue,it isat liberty tocontinueto bargain to impasse, individually, on all re-maining termsand conditions of employment. As long asitdiscussesthe matter with the Union a few times, it isfree thereafter to make unilateral changes. In fact, Staf-ford asserted this right during his discussions with theUnion. Such a position is without precedent, and its im-plementation would continue the bargaining process adinfinitum.In a recentcase in which there was no evidence thatthe employer's unilateralchanges were part of its pre-im-passe negotiationswith the union, the Board held thatthose changes violated Section 8(a)(5).75 It is clear inthis case thatRespondent did not, after impasse, securethe Union's agreement that the Company take over theovertime board. Accordingly, I conclude in so doing Re-spondent thereby violated Section 8(a)(5) and (1) of theAct.'4 R Br 30'a Triple AMaintenanceCorp,283NLRB44 (1987) AccordCaravelleBoat Co,227 NLRB 1355 (1977)3.The unilateral refusal to hire substitutesThe Company argues that the Union's distinction be-tween area and traveling substitutes was a "hypothetical"issue, that there was no such distinction in the contract,and that practice about which one party is unaware isnot binding on the other. However, as noted above, aftersome vacillation on the issue, the Company finally re-turned in December 1985 to the position that it wouldnot hire any substitutes. The Company's only argumentis that it never refused to hire any "specific" substitutesreferred by the Union As indicated above, the Unionwas not required to engage in the futile act of referringindividuals that the Company had previously stated itwould not hire. Accordingly, I conclude that, by unilat-erally changing this previous employment policy, theCompany violated Section 8(a)(5) and (1).4.The unilateral changes in overtime for pressassistants and the requirement that one pressman bein the reel roomAs shown above, the Company unilaterally changedthe provisions of a Company-Union agreement wherebythe contractual prohibition against day-shiftwork bypress assistants was relaxed so as to permit their overtimework on day shifts provided the pressmen were first of-fered such overtime. The Company's change consisted inpermitting press assistants equal opportunity for suchworkFurther, the Company unilaterally changed the con-tractual requirement and practice of requiring one press-man in the reel room at all times in order to train pressassistants. I find that, by making such changes unilateral-ly,Respondent further violated Section 8(a)(5).5.The remaining unilateral changesAs hereinafter explicated, the Companyalso unilateral-ly changed its break policy on or about 8 January 1987,altered its cleanup policy, and changed its vacationboard and policy.76 I conclude that these actions consti-tutedsimilarviolations of the Act.6 The alleged refusal to supply informationAs shown above, Pressroom Superintendent Clarkcompiled information showing the number of triple shiftsthat would have been necessary to fill all overtime posi-tions in the spring of 1986. He used shift records for thispurpose, and it took him about 6 hours to make the com-pilationsThe Union wanted the same information withrespect to double shifts. The Company offered the un-derlying shift records but refused to engage in the addi-tional calculations necessary to derive the double-shift in-formation.The requested information appears to be relevant andnecessary for intelligent bargaining, and the Company of-fered the underlying data from which the informationcould have been derived. The dispute, therefore, is over7' Respondent argues thatthe Union refused to bargain over the Com-pany's proposedchange in vacationpolicyThis argument has no ment GREENSBORO NEWS & RECORDwho should have borne the expense of the additional cal-culations.In similarcircumstances, the Board approved of afinding that the employer was not required to gothrough 30,000 Rolodex cards in light of "the substantialnature of the cost."77 In a casewhere the employer of-fered underlying data to theunionsbut refused to expenditsown funds to prepare the reports and information de-sired, the Board held that the employer was not requiredto duplicate or conform its records,at itsown cost, forthe convenience of the "Unions."78 In another case theemployer had previously furnished monthly informationon the basis of which the union could have prepared theseniority list which it had requested from the employer,and the Board dismissed the allegation.79 More recently,the Board reaffirmed that an employer is not required tofurnish relevant information to the union in the exactform requested by the latter.80I conclude that it would have taken approximately thesameamount of time to calculate the double-shift infor-mation asitdid the triple-shift information, i.e, approxi-mately 6 hours, and that this would have involved an ex-pense that was more thande minimus.On the basis ofthe authority cited above, I further conclude that Re-spondent was not obligated to do this work, and that itsatisfied its obligation by offering to the Union the un-derlying shift records from which the Union could havemade the calculations Accordingly, I shall recommendthat thisallegationbe dismissed.In accordance with my findings above and on theentire record, I make the followingCONCLUSIONS OF LAW1.Greensboro News & Record,Inc. isan employerengaged incommerce within the meaning of Section 2(6)and (7) of the Act.2.Greensboro Printing and Graphic CommunicationsUnion, Local No. 319, Graphic CommunicationsInterna-tionalUnion,AFL-CIO, CLC is a labor organizationwithin themeaningof Section 2(5) of the Act.3.Respondent, by delivering verbal and written warn-ingsto employeeJamesL.Roberts about 31 October1986 and about 8 January 1987 and a written warningabout 12 December 1986 so as to restrict Roberts' move-ments throughout the plant because of Roberts'union ac-tivitiesand prior testimony before and filing chargeswith the Board, thereby committed unfair labor practiceswithin themeaningof Section 8(a)(1), (3), and (4) of theAct.4.The following employees of Respondent constitute aunit appropriate for the purposes of collectivebargainingwithin themeaning ofSection 9(b) of the Act:All pressroom employees employed by Respondentat its Greensboro, North Carolina facility, includingjourneymen and apprentice pressmen and press as-77 Pacific Telephone & Telegraph Co,246 NLRB 327, 330 (1979)78 United Aircraft Corp,192 NLRB 382, 389 (1971), enfd as modified532 F 2d 422 (2d Cir 1975)79 Leland Stanford Junior University,262 NLRB 136, 142-143 (1982),enfd715 F 2d 473 (9th Cir 1983)80 Roadway Express, 275NLRB 1107 (1985)233sistants; excluding office clerical employees, guardsand supervisors as defined in the Act.5.Since about 1966 and atallmaterialtimes, theUnion has been the designated collective-bargaining rep-resentative of the employees in the above-described ap-propriate unit and has been recognized as such represent-ative in prior collective-bargainingagreements with Re-spondent.6.Following expiration of the last collective-bargain-ing agreementon 31 December 1983, the partiesengagedinbargaining but reachedimpasse sometimeprior toJune 1985.7.Followingimpasse,Respondent unilaterally andwithout the Union's agreement changed its past practiceby making the following alterations in the terms and con-ditions of employment:(a)Assumed control of the overtime board, asystem ofassigningovertime that had previouslybeen controlled by the Union.(b)Refused to hire substitute employees and de-manded that area substitutes be given work prior toovertime by regular employees(c)Gave pressassistants equalopportunity forovertime work on day shifts,in lieuof giving priori-ty for such work to pressroom employees.(d) Removed the one journeyman from the reelroom previously required to be there for the train-ing of pressassistants.(e)Altered its cleanup policy so as to impose ad-ditional duties on pressroom employees.(f)Changed its vacation policy to the detrimentof employees.(g) Altered its break policy so as to restrict press-room employees to the pressroom breakroom unlessthey first changed to street clothes.8.None of the changes in terms and conditions of em-ployment described above was reasonably comprehendedwithin Respondent's pre-impasse proposals to the Union.9By engagingin the unilateral actions describedabove, Respondent thereby committed unfair labor prac-ticeswithin themeaningof Section 8(a)(5) and (1) of theAct.10.The above-described unfair labor practices areunfair labor practices affecting commerce within themeaningof Section 2(6) and (7) of the Act.11.Respondent has not committed any unfair laborpractice except as specified herein.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it be or-dered to cease and desist therefrom and take certain af-firmative actions designed to effectuate the policies ofthe Act.Having found that Respondent discriminatorily issuedwarnings to employee James L. Roberts restricting hismovements, I shall recommend that it be ordered toinform Roberts in writing that its letters to him dated 31October 1986, 12 December 1986, and 8 January 1987 234DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDare null and void, that he is to disregard any statementsto him by Production Director Merrell B. Stafford orany other supervisor regarding locations where he maytake breaks, and that he is free to engage in union activi-ties and other activities before the National Labor Rela-tions Board. I shall further recommend that Respondentbe required to remove from its records all references toits aforesaid actionsand, in itswriting to Roberts, informhim that it has done so and that it will not base anyfuture personnel actions against him on such records orreferences.Having also found that Respondent unilaterallychanged certain terms and conditions of employment ofits employees in violation of the Act, I shall recommendthat it be required to rescind such changes and restorethe status quo ante.8' Thus, I shall recommend that Re-spondent be ordered to rescind its assumption of controlof the overtime board and of overtime and to restore thecontrol to the Union.Further, I shall recommend that Respondent be re-quired to hire substitutes when work for them is avail-able in the same manner as that established by past prac-tice, i.e., despite the contractual ban on overtime workfor regular employees when substitutes are available, reg-ular employees are to get such overtime when only areasubstitutes are available, but not when traveling substi-tutes are available.I shall also recommend that Respondent be required torestore the prior right of pressroom employees (journey-men and apprentices) to overtime work on day shifts inpreference to pressassistantsand to give the latter suchwork only when it has been refused by pressroom em-ployees.This recommendation supplements the recom-mendation above that overtime in general be returned tothe control of the UnionIn addition, I shall recommend that Respondent be re-quired tomaintainone journeyman in the reel room atall times,in accordance with the last contract and pastpractice.Itwill also be recommended that Respondent be re-quired to publish a rescission of its notice to employeesentitled"StandardOperatingProcedure,"82and tonotify employees in writing that its cleanup policy willcontinueto be that which was in effect prior to publica-tion of the notice.I shall additionally recommend that Respondent be re-quired to reinstate its prior vacation board and vacationpolicy, and to grant to employees such vacation rights asmay have been denied to them by reason of Respond-ent's unilateralchange in its vacation policies.Finally, I shall further recommend that Respondent berequired to rescind its unilaterally imposed change inbreakroom policy for pressroom employees, to rescind itsnotice to such effect dated 9 January 198783 and tonotify pressroom employees that their break privilegeswill remainas they were in the past, and that they neednot change to street clothes prior to taking breaks inareas other than the pressroom breakroom.81 TeamstersLocal 164,267 NLRB8, 18 (1983),enfd 753 F 2d 53 (6thCir 1985)82 G C Exh 283 Jt Exh 4This is the second time that Respondent has discrimi-nated against union activist James L. Roberts. Further,itspostimpasse unilateral changes and statements justify-ing same manifest a bargaining policy which, if success-ful,would defeat the purpose of the Act to encouragemeaningful collective bargaining.Accordingly, I shallrecommend that the cease-and-desist order be a broadone requiring Respondent to cease-and-desist from in-fringing in any other manner on the rights guaranteedemployees by Section 7 of the Act.84On these findings of fact and conclusions of law, andon the entire record,85 I recommend the following86ORDERThe Respondent,Greensboro News&Record, Inc.,Greensboro,North Carolina,itsofficers,agents, succes-sors, and assigns, shall1.Cease and desist from(a)Discouraging membership in Greensboro Printingand Graphic Communications Union,LocalNo. 319,GraphicCommunications InternationalUnion,AFL-CIO, CLC,or any other labor organization,by deliver-ing verbal or written warnings to employees,so as to re-strict theirmovement throughout the plant,because oftheir union activities or testimony before or the filing ofcharges with the NationalLaborRelations Board, or bydiscriminating against them in any other manner with re-spect to their hire, tenure of employment,or terms andconditions of employment.(b)Unilaterally changing the terms and conditions ofemployment of the employees in the bargaining unit87by assuming control of the overtime board and/or theassignment of overtime,refusing to hire substitute em-ployees, except under terms of denying prior overtimerights to regular employees when only area substitutesare available; giving press assistants equal opportunityfor overtime work on day shifts, in lieu of giving priorityfor such work to pressroom employees;removing theone journeyman from the reel room previously requiredto be there for the training of press assistants;altering itscleanup policy so as to impose additional duties on press-room employees;changing its vacation policy to the det-riment of employees or in any manner;or altering itsbreak policy so as to restrict pressroom employees to thepressroom breakroom unless they first change to streetclothes or in any manner.(c) In any other manner interfering with,restraining,or coercing employees in the exercise of their rightsguaranteed under Section7 of the Act.84Carpenters Local 720 (NationalMaintenance),283NLRB 617, 623(1987)85 The General Counsel's unopposed motion to correct transcript, Ap-pendix A [omitted from publication]is granted86 If no exceptions are filed as provided by Sec 102 46 ofthe Board'sRules andRegulations,thefindings,conclusions, and recommendedOrder shall, as provided in Sec 102 48 of theRules, beadopted by theBoard andallobjections to them shall be deemed waived forallpur-poses81 Thebargaining unit isAll pressroom employees employed by theRespondent at itsGreensboro, North Carolina facility, including journeymen and ap-prenticepressmen and press assistants,excluding officeclerical em-ployees, guards,and supervisorsas defined in the Act GREENSBORO NEWS & RECORD2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Inform James L. Roberts in writing that its lettersto him dated 31 October 1986, 12 December 1986, and 8January 1987 are null and void, that he is to disregardany statement to him by Production Director Merrell B.Stafford or any other company officer regarding loca-tionswhere he may take breaks, and that he is free toengage in union activities and other activitiesbefore theNational Labor Relations Board.(b) Remove from its records all references to Respond-ent's actions set forth in subparagraph(a) above, andinform James L. Roberts in writing that it has done soand that it will not base any future personnel actionagainst him on such references or records.(c)Return to the above-named Union the overtimeboard and the assignment of overtime.(d)On request by the Union and when vacancies areavailable, hire substitutes for straight-time work, provid-ed the regular employees be first offered overtime whenwork only substitutes living in the vicinity of Respond-ent's plant (area substitutes) are submitted by the Union;but further provided that regular employees are not to befirst offered such overtime work when only the names ofemployees living outside the vicinity (traveling substi-tutes)are submitted(e)Offer pressassistantsovertime work on day shiftsonly after pressroom employees (journeymen and ap-prentices) have first been offered such work.(f)Keep onejourneyman in the reel room at all timeswhen a press assistant is employed there.(g)Rescind its notice on cleanup entitled "StandardOperating Procedure" posted in the spring of 1986 andpublish a notice to employees that cleanup policy willremain asitwas prior to such notice.(h) Change its vacation board and vacation policy sothat it is the same as that in effect prior to Respondent'schange in such policy in January 1987, and grant to em-ployees such vacation rights as may have been denied tothem by reason of Respondent's unilateral change in itsvacation policies.(i)Rescind its notice to pressroom employees dated 9January 1987 changing the break policy for such em-ployees, and publish a new notice that the break policyshall be the same as it was prior to such prior notice, andthatpressroom employees need not change to streetclothes before taking breaks in areas other than the press-room breakroom.(j)Preserve and, on request, make available to theBoard or its agents,for examination and copying, allrecords of vacations and other records necessary toeffect compliance with this Order.(k)Post at its plant at Greensboro, North Carolina,copies of the attached notice marked "Appendix B."8888 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLaborRelations Board" shallread "PostedPursuantto a Judgment ofthe United States Court of Appeals Enforcing an Order of theNationalLaborRelations Board "235Copies of said notice, on forms provided by the RegionalDirector for Region 11, shall be posted immediatelyupon receipt and maintained for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent to ensure thatsaid notices are not altered, defaced, or covered by anyother material.(1)Notify the Regional Director for Region 11 in writ-ingwithin 20 days from the date of this Order whatsteps Respondent has taken to comply.IT IS FURTHER RECOMMENDED that,except with re-spect to the unfair labor practices found herein to havebeen engaged in by Respondent, the complaint is dis-missed.APPENDIX BNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this noticeWE WILL NOT discourage membership in GreensboroPrinting and Graphic Communications Union, Local No.319,GraphicCommunications InternationalUnion,AFL-CIO, CLC, or any other labor organization, by de-livering verbal or written warnings to employees so as torestrict their movement throughout the plant because oftheir union activities, or testimony before, or the filing ofcharges with, the National Labor Relations Board, or bydiscriminating against them in any other manner.WE WILL NOT unilaterally change the terms and con-ditions of employment of our pressroom employees by(a) assumingcontrol of the overtime board and the as-signmentof overtime; (b) refusing to hire substitute em-ployees except under the terms denying prior overtimerights to regular employees when only area substitutesare available; (c) giving press assistants equal opportunityfor overtime work on day shiftsin lieu of givingpriorityfor such work to pressroom employees; (d) removing theone journeyman from the reel room required to be therefor the training of press assistants;(e) altering our clean-up policy so as to impose additional duties on pressroomemployees, (f) changing our vacation policy to the detri-ment of employees; or (g) altering our break policy so asto restrict pressroom employees to the pressroom break-room unless they first change to street clothes.WE WILL NOT in any other manner interfere with, re-strain, or coerce our employees in the exercise of theirrights guaranteed under Section 7 of the Act.WE WILL inform James L. Robertsinwritingthat ourthree letters to him concerning where he may takebreaks are null and void, that he is to disregard anystatements made to him by company officers on that sub-ject, and that he is free to engage in union activities andother activities before theNationalLabor RelationsBoard 236DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDWE WILL remove from our records all references tothese letters and statements to Roberts, and inform himinwriting that we have done so and will not base anyfuture personnel action against him on such references orrecordsWE WILL return to the Union control of the overtimeboard and the assignment of overtime.WE WILL, on request by the Union and when vacan-cies are available, hire substitutes for straight-time workprovided that regular employees be first offered overtimework when only substitutes living in the vicinity of ourplant(area substitutes)are submitted by the Union; butfurther provided that regular employees are not to befirst offered such work when only the names of employ-ees living outside this vicinity(traveling substitutes) aresubmitted.WE WILL offerpress assistants overtimework on dayshifts only after pressroom employees have first been of-fered such workWE WILL keep one journeyman in the reel room at alltimes when a press assistant is employed there.WE WILLrescind our prior notice on cleanup entitled"Standard Operating Procedure," posted in the spring of1986, and publish a new notice to employees that clean-up policy will remain as it was before such prior notice.WE WILL change our vacation board and policy sothat it is the same as that in effect prior to our change insuch policy,and grant to employees such vacation rightsas may have been denied to them by reason of our uni-lateral change in this policyWE WILL rescind our notice to pressroom employeesdated 9 January 1987 requiring them to change to streetclothes before they take breaks in areas other than thepressroom breakroom.GREENSBORO NEWS & RECORD, INC.